Citation Nr: 1229695	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  08-36 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Atlanta, Georgia.  

In January 2012, the Board remanded this matter for further development, to include a VA examination.  The Veteran was scheduled for the examination and failed to appear.  He has not shown good cause as to why he failed to appear.  Thus, the matter is now ready for appellate review.  


FINDING OF FACT

1.  The Veteran served in the Republic of Vietnam during a period in which exposure to herbicides is presumptive. 

2.  The Veteran does not have a current skin disorder that is etiologically related to service, to include as a result of exposure to herbicides. 


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by service, nor may it be presumed to have been incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A.§ 1110; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  see Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet). 

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id. 

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange (AO) is generally considered an herbicide agent and will be so considered in this decision. 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002). Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

Governing regulation provides that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a). 

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) 

The Veteran has not submitted any reason for his failure to appear at his scheduled March 2012 VA examination.  Therefore, there is no good cause shown for his failure to appear.  The claim will be considered based on the evidence of record.

A review of the Veteran's service treatment records reveals that he had a cyst removed from his nasal area in February 1970.  At the time of his March 1970 service separation examination, normal findings were reported for the Veteran's skin.  There were also no complaints or findings of skin problems or disorders in the years immediately following service.   

At the time of a January 1991 VA examination, normal findings were reported for the skin.  

In September 2003, the Veteran was seen with a 3 millimeter lesion on the left malar area suggestive of a basal cell carcinoma.  The Veteran denied a history of skin cancer and stated that he spent a lot of time in the sun.  

In March 2006, the Veteran was noted to be asking about a white lesion on the inside of the ear which had been changing colors for the past few weeks.  He was noted to have had a history of cancer in the past.  A diagnosis of skin lesion, ? squamous cell, was rendered.  

In November 2006, the Veteran was noted to have had basal cell carcinoma of the left nose in 2003 and to have multiple actinic keratoses.  He was also noted to have had tinea pedis which was now resolved.  He used sunscreen occasionally but tried to wear protective clothing.  He was noted to have diffuse lentiginosis and a left nose scar.  There were no new suspicious lesions noted.  

At the time of a January 2008 dermatology visit, the Veteran reported having no complaints.  He stayed out of the sun and occasionally wore sunscreen.  Skin examination was normal and a well healed scar was noted on the left nasal side wall.  The examiner rendered diagnoses of basal cell carcinoma of the left nasal wall in September 2003 and a history of tinea pedis.  

In January 2012, the Board remanded this matter for additional development, to include scheduling the Veteran for a VA examination to determine the nature and etiology of any skin disorder, to include any skin disorder of the nose, and its relationship to service, to include as a result of exposure to AO.  

The Veteran was scheduled for the requested examination in March 2012 and failed to report.  He has not provided good cause for his failure to appear.  Information obtained from this examination may have been beneficial to the Veteran's claim.  

As to the Veteran's claim that his current skin disorder arose out of exposure to herbicides in service, as noted above, any of his diagnosed skin disorders are not on the presumptive disease list.  Moreover, the Veteran has not been diagnosed at any time as having one of the listed presumptive disorders such as chloracne.  Furthermore, the Secretary of Veterans Affairs has determined that there is no positive association between AO exposure and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Hence, presumptive service connection for any current skin disorder cannot be provided on the basis of the Veteran's exposure to AO.  The Veteran is not precluded, however, from establishing service connection with proof of direct causation. 

The claimant may support with affirmative medical opinion evidence his claim for service connection for a skin disorder as due to AO exposure.  In this regard, the Veteran has not submitted any medical opinion demonstrating that any current skin disorder arose out of exposure to AO.  Moreover, the Veteran was scheduled for a VA examination to determine the nature and etiology of any current skin disorder, to include as a result of exposure to AO, and failed to report for the examination.  As noted above, information obtained from this examination may have been beneficial to the Veteran's claim.  In light of the Secretary's holding and in the absence of any competent evidence relating any current skin disorder to the herbicide exposure in service, service connection would not be warranted on this basis. 

As to the issue of service connection on a direct basis, the Board notes that when considering in-service incurrence, service treatment records fail to demonstrate any complaints or treatment referable to skin problems or a skin disorder other than the removal of a cyst from the nasal area in February 1970.  At the time of the Veteran's March 1970 service separation examination, normal findings were reported for the skin.  Normal findings for the skin were also reported at the time of a January 1991 VA examination.  

Next, post-service evidence does not reflect symptomatology associated with skin disorders until many years following service.  In this regard, the Board notes that the treatment records which have been associated with the claims folder do not demonstrate a diagnosis of skin problems until many years after service.  Therefore, the clinical evidence does not reflect continuity of symptomatology.  The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms. 

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, if that is indeed what the Veteran is claiming, while competent, is nonetheless not credible.  The Board again notes that there were no findings of skin problems in service other than the removal of the cyst in February 1970, with normal findings of the skin made at the time of the March 1970 service separation examination, and at the time of the January 1991 VA examination  The Board also emphasizes the multi-year gap between discharge from active duty service and the initial findings of skin problems.  Also of note is the fact that the Veteran did not raise a claim of service connection for skin problems until 2004, over 33 years following service.  If he had been experiencing continuous symptoms, it is reasonable to expect that he would have filed a claim much sooner.  In this regard, the Board understands there may be reasons the Veteran did not file a claim, however, in light of the fact that he has failed to attend a VA examination, the Board must make due with the facts in has before it at this time. 

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements. 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, none of the competent evidence attributes the Veteran's skin problems to his active service.  Moreover, the Veteran failed to report for the March 2012 VA examination, which was scheduled to determine the etiology of any current skin disorder and its relationship to the Veteran's period of service.  

The Board has also considered the Veteran's statements asserting a nexus between his current skin disorder and his period of service, to include as a result of exposure to AO.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case. 

In sum, the preponderance of the evidence weighs against a finding that any current skin disorder developed in service or is related to AO exposure.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56. 
Duties To Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's status has been substantiated.  In April 2005 and September 2005 letters, the RO provided the appellant with notice that informed him of the evidence needed to substantiate his claim.  The letters also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letters also told him to submit relevant evidence in his possession.

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice as to the disability rating and effective date elements of the claim in May 2008. 

This letter was sent subsequent to the initial rating determination.  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  Such was the case here.  

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all pertinent post service treatment records have been requested and that all available records have been obtained insofar as possible.  The Board also reviewed "Virtual VA" for any other pertinent records.  The Veteran was also scheduled for a VA examination in March 2012 and failed to report for the requested examination without explanation.  

The appellant has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and through testimony at a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the appellant have been met, and no further action is necessary to assist the appellant in substantiating this claim.

ORDER

Service connection for a skin disorder is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


